United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-1667
                                   ___________

Verle E. Olson, also known as Tony      *
Olson,                                  *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Jeff Hansen; Judy Rimel; John Cherry, *
M.D.; Brian Veletski; Tom A. Davis;     * [UNPUBLISHED]
Tom English, Lt.; Kristine Buscher;     *
Charles McElfish,                       *
                                        *
             Appellees.                 *
                                   ___________

                          Submitted: May 18, 2000
                              Filed: May 26, 2000
                                  ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, AND MURPHY, Circuit Judges.
                           ___________

PER CURIAM.

      Verle Olson, a Nebraska inmate, appeals the district court’s1 grant of summary
judgment dismissing his 42 U.S.C. § 1983 claims against various prison officials for
deliberate indifference. Because the summary judgment record confirms that the


      1
      The Honorable Joseph F. Bataillon, United States District Judge for the District
of Nebraska.
medical defendants did not disregard Olson’s serious medical need, and that the non-
medical defendants did not delay or deny him access to medical care, Olson’s
deliberate-indifference claims fail. See Roberson v. Bradshaw, 198 F.3d 645, 647 (8th
Cir. 1999). Accordingly, we affirm the judgment of the district court. See 8th Cir. R.
47B.

      We also deny Olson’s motions on appeal.

      A true copy.

             Attest:

                         CLERK, U.S. COURT OF APPEALS EIGHTH CIRCUIT.




                                         -2-